Case: 20-40613     Document: 00515825217          Page: 1    Date Filed: 04/16/2021




              United States Court of Appeals
                 for the Fifth Circuit                                 United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          April 16, 2021
                                  No. 20-40613
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   Ashton Youboty,

                                                            Plaintiff—Appellant,

                                       versus

   NFL Player Disability ; Neurocognitive Benefit Plan,

                                                            Defendant—Appellee.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:19-CV-2306


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          In this disability benefits case, the issue is whether a benefits review
   board (“Board”) properly exercised its discretionary authority to interpret a
   benefit plan.   Under the Employee Retirement Income Security Act




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40613      Document: 00515825217          Page: 2    Date Filed: 04/16/2021




                                    No. 20-40613


   (“ERISA”) and the facts of this case, it did, and the judgment of the district
   court is AFFIRMED.
          The facts of this case are largely undisputed. Ashton Youboty played
   six seasons in the National Football League (NFL), suffered various injuries
   while playing, and eventually retired. As part of his job, Youboty had a
   benefit plan subject to ERISA which “covers partial disabilities and is called
   “line of duty” (LOD) benefits.”         Youboty v. NFL Player Disability &
   Neurocognitive Benefit Plan, No. 4:19-CV-2306, 2020 WL 5628020, at *1
   (S.D. Tex. Aug. 17, 2020). “Each eligible player … must apply for benefits
   within 48 months after retirement. In this case, Youboty's application
   deadline was August 25, 2018. He submitted his application in May of 2018.
   On that application he indicated Youboty was not expecting any additional
   surgeries in the next year and was not planning on submitting additional
   documentation. While his application appears to have been based upon
   multiple conditions, the only one that is pertinent in this case concerns his
   LOD application based upon orthopedic impairments.” Id.
          When a player applies for LOD orthopedic benefits he is examined by
   one of the Board’s neutral physicians. See id. These neutral physicians are
   chosen and approved by both sides of the Board, which includes three
   members appointed by NFL Players Association and three members
   appointed by NFL management. Id. The player must have a substantial
   disability to qualify for these benefits. Id. The physician reviews the player’s
   medical history and the player, and he scores the player’s injuries or
   conditions on a point system. Id. If a player accumulates 10 points based
   upon this examination, he qualifies for LOD benefits. Id. A neutral physician
   (and then a second neutral physician after an appeal) reviewed Youboty and
   scored Youboty’s orthopedic impairments at eight, two short of what
   Youboty needed to receive LOD benefits.




                                          2
Case: 20-40613      Document: 00515825217           Page: 3    Date Filed: 04/16/2021




                                     No. 20-40613


          The dispute is whether the Board should have awarded points based
   on a 2019 knee surgery Youboty underwent after he had already filed his
   application and the deadline to file his application had passed. Had the Board
   awarded points based on the 2019 surgery, Youboty would have qualified for
   LOD benefits.
          Youboty’s claims were first reviewed and rejected by the Disability
   Initial Claims Committee.       Youboty then appealed to the six-member
   Disability Board that has discretion to decide appeals of those who are denied
   benefits. The Board unanimously denied his appeal. Youboty then brought
   suit in federal district court. He alleged that “under the authority of
   29 U.S.C. § 1132(a)(1)(B) of ERISA,” the Board’s decision “not to count his
   left knee surgery as an orthopedic impairment under the Plan’s orthopedic
   point system because it occurred after his deadline for submitting his LOD
   application was contradicted by the Plan’s plain language.” Therefore, “the
   Board’s interpretation of the Plan was an abuse of discretion.” The district
   court affirmed the Board’s decision, finding that the Board did not abuse its
   discretion in its interpretation of the benefits plan.
          Since the Board was vested with discretionary authority to interpret
   the benefits plan and whether Youboty qualified, the district court was
   correct to review the Board’s decision under an abuse of discretion standard.
   Connecticut Gen. Life Ins. Co. v. Humble Surgical Hosp., L.L.C., 878 F.3d 478,
   483 (5th Cir. 2017) (quoting Vega v. Nat'l Life Ins. Servs., Inc., 188 F.3d 287,
   295 (5th Cir. 1999) (en banc), overruled on other grounds by Metro. Life Ins. Co.
   v. Glenn, 554 U.S. 105, 128 S. Ct. 2343, 171 L.Ed.2d 299 (2008)) (“[W]hen
   an administrator has discretionary authority with respect to the decision at
   issue, the standard of review should be one of abuse of discretion.”). The
   district court found that the Board did not abuse its discretion in refusing to
   award points for the 2019 knee surgery.




                                           3
Case: 20-40613      Document: 00515825217            Page: 4    Date Filed: 04/16/2021




                                      No. 20-40613


           After carefully considering the briefs, we affirm the district court for
   essentially the same reasons.
           In a case involving a plan administrator’s (here, the Board)
   interpretation of a benefits plan, we first consider whether the
   administrator’s interpretation is legally correct. If it is not legally correct, we
   must consider whether the administrator abused its discretion.                  In
   determining legal correctness, we examine: “(1) whether the administrator
   has given the plan a uniform construction, (2) whether the interpretation is
   consistent with a fair reading of the plan, and (3) any unanticipated costs
   resulting from different interpretations of the plan.” Wildbur v. ARCO
   Chem. Co., 974 F.2d 631, 637 (5th Cir. 1992) (citing Jordan v. Cameron Iron
   Works, Inc., 900 F.2d 53, 56 (5th Cir. 1990)). In determining whether the
   plan administrator abused its discretion, we consider three additional factors:
   “(1) the internal consistency of the plan under the administrator's
   interpretation, (2) any relevant regulations formulated by the appropriate
   administrative agencies, and (3) the factual background of the determination
   and any inferences of lack of good faith.” Id. (citing Batchelor v. Int’l
   Brotherhood of Elec. Workers Local 861 Pension & Ret. Fund, 877 F.2d 441, 445-
   48 (5th Cir.1989)).
           Here, the Board’s interpretation is legally correct. There is no
   evidence on the record that the plan was not applied uniformly. The plan is
   completely silent on whether surgeries that occur after the application
   deadline should count toward the LOD determination, but it does note an
   application deadline. Interpreting this deadline also to serve as a deadline for
   surgeries that count toward the LOD determination is a fair reading of the
   plan.
           The plan’s requirement that the Board “take into account all
   information” (whether or not that information was available to the Board




                                           4
Case: 20-40613      Document: 00515825217          Page: 5    Date Filed: 04/16/2021




                                    No. 20-40613


   during its first review) is a broad statement that does not specifically require
   the Board to award points based on surgeries that occurred after the
   application deadline. For example, it is imaginable that a surgery that
   happened well before the application deadline was inadvertently not included
   in the application, and that the Board should consider that. But even if it
   meant that post-application surgeries must be considered, the plan does not
   say those surgeries must be awarded points. The Board did consider the 2019
   surgery, but it did not ultimately decide to award points because the surgery
   occurred after the application deadline.
          Allowing players to submit claims even after the application deadline
   would significantly increase costs for the plan, both in amount of payout and
   in administrative costs, because appeals could be stretched out or brought
   some time later after a new surgery. Also, allowing post-application events
   to influence the claims furnishes no guideline for how long the process could
   be strung out, or what limitation must be placed on such events.
          Even if we disagreed with the Board’s interpretation, we cannot say it
   is an abuse of discretion to decide that surgeries occurring after the
   application deadline do not count toward the determination. There is
   nothing internally inconsistent about the Board’s interpretation that
   surgeries must happen before the application date to be counted, but it would
   arguably be inconsistent to interpret the plan the other way since the plan
   does specify an application deadline. Further, there is no bad faith or conflict
   apparent; indeed, the Board’s decision was unanimous, which means all the
   NFL player appointed members agreed. Finally, ERISA’s requirement “that
   the claims administrator who is responsible for the initial decision advise the
   claimant what ‘additional material and information’ can be provided in order
   for the claimant to perfect the claim” means that the Board needed to give
   Youboty an opportunity to submit something if there was a way for him to
   perfect his claim.     See 29 CFR § 2560.503-1(g)(1)(iii));       It would be



                                          5
Case: 20-40613         Document: 00515825217       Page: 6   Date Filed: 04/16/2021




                                    No. 20-40613


   unreasonable to read this as Youboty suggests – that ERISA requires a plan
   to allow him to submit information and have additional surgeries until he gets
   a desired result.
          For the foregoing reasons, the judgment of the district court is
   AFFIRMED.




                                         6